19-11845-shl     Doc 114         Filed 08/27/20 Entered 08/27/20 14:06:25       Main Document
                                              Pg 1 of 4




                D: +1 212-225-2086
               jrosenthal@cgsh.com


                                                      August 27, 2020

VIA ELECTRONIC MAIL AND ECF

The Honorable Sean H. Lane
United States Bankruptcy Court for the Southern District of New York
One Bowling Green
New York, NY 10004-1408
shl.chambers@nysb.uscourts.gov


               Re:      In re BSG Resources Limited, No. 19-11845 (SHL)

Dear Judge Lane:

              On behalf of Va e S.A. ( Va e ), we write to provide the Court with a further
update on recent developments in anticipation of the September 3, 2020 hearing at 2:00 p.m.
before Your Honor and highlight three issues that will need resolution.

               As the Court is aware, after Vale wrote to the Joint Administrators on June 26,
2020 outlining the exhaustive reasons why BSGR administration should be discharged and
liquidators appointed, the Joint Administrators petitioned the Guernsey court in July for a
discharge of the administration.

                 As has become apparent during the past six weeks, the Joint Administrators do
not actually desire the discharge of the administration but have used their application and the
threat of the appointment of liquidators to extract add     a f a c       f     BSGR a e ,
Nysco. This was despite Joint Administrator Malcolm C e e de ce                   eG e e c
that there were matters that required urgent attention from the week of August 10, 2020 and that
c d            ceed          f d , a d a realistically there is nothing that Nysco can now
say that will alter the position that the purpose of the administration is no longer achievable.

               The Guernsey c         c    de a      f e d c a e e e has been adjourned
on multiple occasions, including this past Tuesday after the Joint Administrators and Nysco
19-11845-shl        Doc 114       Filed 08/27/20 Entered 08/27/20 14:06:25                    Main Document
                                               Pg 2 of 4
Hon. Sean H. Lane, p. 2


sought (and were granted) an adjournment of the hearing apparently in order to negotiate the
terms of further funding. T e J     Ad        a     c     e e      b    ed       eG e e
court that an arrangement was being discussed by which Nysco would pay $1 million to the Joint
Administrators (less than 25% of the amounts unpaid by Nysco) and reach an agreement with the
Joint Administrators on future funding. Notwithstanding multiple statements they made to Vale,
the Guernsey court, Your Honor and Judge Broderick, it appears that the Joint Administrators
intention now may be to withdraw their petition to discharge the administration if Nysco pays the
$1 million.

                While the Guernsey hearing has been repeatedly adjourned and their petition may
be withdrawn given that they do not actually desire that the administration be discharged, the
Joint Administrators have made clear that they will not abide by any of their obligations in this
Chapter 15 proceeding (as well as the enforcement proceeding before Judge Broderick) until
Nysco provides additional funding. They have refused Va e efforts to engage over the past
month on the scheduling of the remaining depositions, they have refused to identify documents
on which they continue to claim confidentiality (which must necessarily be few, if any, given
their concession in Guernsey that Vale J e 26, 2020 e e a d                    d c e a e, in
fact, not confidential), and they have refused to perform their obligations with regard to
documents over which they previously asserted privilege. Essentially, for so long as the Joint
Administrators are in negotiations with Nysco, the Joint Administrators are treating this
   ceed     a a ed e Va e b ec               and without having sought leave of this Court.

                 The Joint Administrators have suggested in writing that if Vale does not accept
their self-imposed stay, Vale should fund them. Respectfully, this is inappropriate. The Joint
Administrators have sought relief from this Court under Chapter 15 and have continued to pursue
that petition at considerable expense to Vale despite their fees for doing so having been unpaid
since October 2019 (according to their statements to this Court and elsewhere). I             Va e
responsibility to pay the Joint Administrators to pursue their Chapter 15 petition to which Vale
objected from the outset, nor is it e J       Ad       a      right to declare a unilateral stay in the
hope that it will increase their leverage to force Nysco to pay them.

               The first issue on which we respectfully seek assistance from the Court relates to
the completion of the remaining depositions so that this 14-month old matter can finally proceed
to a recognition hearing. Because the Joint Administrators have declined to offer any dates on
which they will produce their witnesses, on August 18, Vale served notices of deposition for
BSGR director Dag Cramer for September 3 and Joint Administrator Malcolm Cohen for
September 9.1 The Joint Administrators refused to confirm their intent to comply with those
notices. As we have no scheduled hearing before the Court prior to the date f M . C a e
deposition and did not want to further burden the Court to schedule a separate hearing, we have
re-noticed M . C a e deposition for September 16. We are commencing the substantial work
necessary to prepare for these depositions and should the Joint Administrators refuse to comply
with those notices, Vale intends to seek from the Court reimbursement of its fees by the Joint
Administrators. At the September 3 hearing, we will ask the Court to compel the Joint
Ad        a      c      a ce;     ee e       a e e ected dates are not convenient, it would be

1
        As with the depositions of William Callewaert and Peter Driver, we expect these depositions to be multi-
day given the time differences and technological challenges.
19-11845-shl        Doc 114       Filed 08/27/20 Entered 08/27/20 14:06:25                     Main Document
                                               Pg 3 of 4
Hon. Sean H. Lane, p. 3


inappropriate for the Joint Administrators to wait until September to propose alternative dates
after they have ignored our repeated requests for convenient dates (which we had offered to
accept on a provisional basis in the event the administration is not discharged by then) and thus
we will ask that the specific dates be ordered.

                Second, with respect to confidentiality, the parties have fully briefed their
positions regarding all of the categories of documents which the Joint Administrators claim are
confidential, and we will be prepared to argue on September 3 that none of those categories are
c f de a a d          a f eJ           Ad        a      d c e            d be      ed a e de-
designated. We continue to believe that considerable time and expense can be spared, and
judicial resources saved, by the Joint Administrators revisiting their confidentiality designations
(which were made over virtually every document they produced) in light of their withdrawal of
a ca        f c f de a          e Va e J e 26 e e a d related documents (and the fact that
the deposition transcripts of Messrs. Callewaert and Driver were never designated by them as
confidential) given that those non-confidential documents and transcripts cover nearly every
subject. The Joint Administrators have refused to do so and thus we hope resolution can be
achieved next Thursday. For the reasons set forth in our brief, as well as their continued
recalcitrance here notwithstanding their recent concession in the Guernsey proceedings regarding
confidentiality, Vale believes that compelling reasons exist to sanction the Joint Administrators
f       a         C          de b de       a          a     e e e        d c      a c f de a
and then refusing to revisit their production in the many months since this issue has arisen.

                  Finally, the Joint Administrators have refused to perform their still-outstanding
d c e         b a               e a d Va e c a e e             eJ     Ad          a           e e
designations. First, despite notifying Vale in their weekly discovery progress report on July 172
   a e a c a ed               d      de a ed e      e        bef e J     28      ce a    f Va e
c a e e           eJ      Ad          a         e e a d edac           ,3 the Joint Administrators
have decided not to fulfill that commitment. Second, it was not until after Vale wrote to this
Court on August 11, 2020 that the Joint Administrators finally produced last week documents
that the Discovery Neutral had ordered be produced more than a month earlier. Indeed, the Joint
Ad          a       a e      ed         f e d        c      e               Va e     e     e
outstanding discovery issues, as ordered by the Discovery Neutral. While we recognize that a
waiver of privilege is an extreme remedy, it is appropriate in circumstances where a party, as
here, refuses to correct deficiencies in its privilege log. See BlackRock Balanced Capital
Portfolio (FI) v. Deut c e Ba Na T              C ., 14-CV-09367 (JMF)(SN), 2018 WL 3584020,
*4 (S.D.N.Y. Jul. 23, 2018) (finding that party waived its privilege with respect to documents on
its privilege log where it had multiple opportunities to correct privilege log deficiencies and
fa ed d         ,     ead a [ ]            ad c e         c a enged to review whether its privilege
de      a       c ec . ). To the extent the Court does not order waiver of privilege over all
documents challenged by Vale, we respectfully request that the Court set a prompt deadline for

2
         We      e a          ee          C       a      a de e be          a court-ordered obligation, Discovery
Order, ECF No. 69 (Oct. 21, 2019) ¶ 9, the Joint Administrators ceased delivery of Weekly Discovery Progress
Reports after July 17.

3
        Letter from Frederick Hyman to Jeffrey Rosenthal and Lisa Schweitzer dated July 17, 2020.
19-11845-shl     Doc 114     Filed 08/27/20 Entered 08/27/20 14:06:25          Main Document
                                          Pg 4 of 4
Hon. Sean H. Lane, p. 4


the Joint Administrators to move this Court or the Discovery Neutral to uphold their challenged
de     a              f e D c e Ne a             e    .

               We look forward to addressing these issues with Your Honor next Thursday.




                                                  N
                                                 Respectfully submitted,



                                                 Jeffrey A. Rosenthal

cc:    Frederick Hyman, Esq.
